Citation Nr: 1041951	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for bowel incontinence, 
claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy 
of the bilateral hands, claimed as secondary to diabetes 
mellitus.  

6.  Entitlement to service connection for peripheral neuropathy 
of the bilateral feet, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for an acquired psychiatric 
disorder.  

8.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to August 1968.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript is of 
record and has been reviewed.  


The issues of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for 
diabetic retinopathy; entitlement to service connection for a 
bladder disorder, bowel incontinence, peripheral neuropathy of 
the bilateral hands, peripheral neuropathy of the bilateral feet, 
an acquired psychiatric disorder, and hypertension; as well as 
entitlement to a compensable rating for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 2004, the RO issued a rating decision that denied 
service connection for hypertension because there was no evidence 
of hypertension during military service and no nexus opinion 
relating his current hypertension to his service-connected 
diabetes mellitus or his military service.  

2.  The evidence received since the January 2004 decision relates 
to unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for hypertension.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's 
claim of entitlement to service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 
20.1103 (2010).

2.  The evidence received subsequent to the January 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for hypertension have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In this case, the decision rendered 
here is favorable to the Veteran.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" and 
"material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the credibility 
of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted 
and "material" as evidence related to an unestablished fact 
necessary to substantiate the claim.  If the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Historically, the Veteran initially filed a claim of entitlement 
to service connection for high blood pressure in July 2003.  This 
claim was recharacterized as "hypertension" and denied in a 
January 2004 rating decision on the basis that there was no 
evidence of hypertension during military service and no nexus 
opinion relating his current hypertension to his service-
connected diabetes mellitus or his military service.  

This January 2004 rating decision is the last final denial for 
hypertension on any basis.  The evidence of record at the time of 
the January 2004 decision included service treatment records 
dated from July 1965 to August 1968; VA treatment records dated 
in May 2003; private hospital treatment records dated in March 
2002; private physician treatment records dated from June 2003 to 
August 2003; and the report of a VA examination conducted in 
November 2003. 

The Veteran filed to reopen his claim of entitlement to service 
connection for hypertension in August 2008.  In March 2009, the 
RO denied the claim on the basis that no new and material 
evidence had been submitted.  The Veteran appealed.  
The relevant evidence added to the record since the January 2004 
rating decision includes VA treatment records dated to April 
2010; a transcript of the Veteran's July 2010 Board 
videoconference hearing; and a March 2010 statement from the 
Veteran's private physician.  

Significantly, in the March 2010 statement, the Veteran's private 
physician, who treated the Veteran since May 2003, indicated that 
she has diagnosed him with diabetes and opined that it was at 
least as likely as not that the Veteran's high blood pressure was 
either caused or aggravated by his diabetes.  

The Board finds that this evidence is new in that it was not 
associated with the claims folder prior to the January 2004 
rating decision and material because it relates to an 
unestablished fact necessary to substantiate the claim (i.e., a 
nexus opinion relating his current hypertension to his service-
connected diabetes mellitus) and raises a reasonable possibility 
of substantiating the claim.  Therefore, his hypertension claim 
will be reopened and remanded as discussed in the Remand portion 
of this decision.




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has been received; to this 
extent, the appeal is granted.


REMAND

As discussed above, the Veteran's claim for entitlement to 
service connection for hypertension, claimed as secondary to 
diabetes mellitus, has been reopened.  Unfortunately, based on 
the March 2010 correspondence from the Veteran's private 
physician indicating that his current hypertension is as likely 
as not caused or aggravated by his service-connected diabetes 
mellitus, the Board finds that a remand of the claim is necessary 
in order to determine the likely etiology of his hypertension.  
38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With respect to the issues of entitlement to service connection 
for a bladder disorder and bowel incontinence, both claimed as 
secondary to diabetes mellitus, the Board notes that the Veteran 
was afforded a VA genitourinary examination in December 2008.  
Significantly, the December 2008 examination report noted that 
the Veteran did not report urinary symptoms or urinary leakage.  
However, at the July 2010 Board videoconference hearing, the 
Veteran indicated that he has experienced frequent urination and 
nocturia over the last few years and that he was never asked 
about his urinary frequency by VA examiners.  As such, the 
Veteran's representative argued that the December 2008 VA 
genitourinary examination was inadequate because the examiners 
merely checked off boxes without interviewing the Veteran about 
his urinary frequency.  

Similarly, the report of the December 2008 VA genitourinary 
examination reflected no history of intestinal neoplasm, nausea, 
vomiting, constipation, diarrhea, fistula, intestinal pain, or 
ulcerative colitis, with no signs of fistula, abdominal mass, or 
abdominal tenderness.  A computed tomography (CT) scan revealed 
sigmoid diverticulosis, and the Veteran complained of 
intermittent right upper quadrant abdominal pain occurring 4 
times per month.  The examiner opined that the character of 
abdominal complaint experienced by the Veteran was not compatible 
with any known complication of type II diabetes mellitus.  
However, at the Veteran's July 2010 Board videoconference 
hearing, his representative argued that the examination was 
inadequate because the examiner failed to consider the effect 
that the metformin used to treat the Veteran's diabetes has on 
his gastrointestinal system.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the Veteran should be afforded a new 
VA gastrointestinal examination to accurately record his 
complaints of urinary frequency with respect to his claim for 
service connection for a bladder disorder and to consider the 
impact, if any, that his diabetes medications have on any 
diagnosed gastrointestinal disorder(s).  

The Veteran also seeks entitlement to a compensable evaluation 
for his bilateral hearing loss.  His most recent VA audiological 
examination was conducted in January 2009, although an addendum 
opinion was issued in January 2010, at which time the examiner 
opined that the Veteran's left ear hearing loss was at least as 
likely as not caused by or a result of military noise exposure.  
However, at the Veteran's July 2010 Board videoconference 
hearing, he and his spouse testified that his bilateral hearing 
loss worsened since the time of his January 2009 examination.  

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).   The VA's General Counsel 
has indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that, where the Veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination). Thus, the 
Board is of the opinion that the Veteran should be afforded an 
additional VA audiological examination to assess the current 
severity of his bilateral hearing loss.

In addition, with respect to the issues of whether new and 
material evidence has been received to reopen a claim of service 
connection for diabetic retinopathy, as well as entitlement to 
service connection for peripheral neuropathy of the bilateral 
hands, peripheral neuropathy of the bilateral feet,  and an 
acquired psychiatric disorder, the Board notes that the Veteran's 
August 2008 substantive appeal requested a Board hearing at a 
local VA office before a member of the Board.  Although the 
Veteran was afforded a Board videoconference hearing in July 
2010, that hearing did not cover the issues of diabetic 
retinopathy, peripheral neuropathy of the bilateral hands, 
peripheral neuropathy of the bilateral feet, or an acquired 
psychiatric disorder.  In addition, the most recent statement of 
the case with respect to these issues was issued in May 2008.  As 
such, the RO should issue a supplemental statement of the case 
and schedule the Veteran for a Board hearing at his local VA 
office with respect to these issues.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo an appropriate 
VA examination to determine the nature and 
etiology of any current hypertension.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.  

The examiner should be asked to confirm a 
current hypertension diagnosis.  Next, the 
examiner should be asked to state whether it 
is at least as likely as not (probability of 
50 percent or greater) that the Veteran's 
service-connected diabetes mellitus caused or 
aggravated any identified hypertension.  If 
it is determined that aggravation beyond the 
natural progress of hypertension exists, the 
examiner should be asked to identify the 
baseline level of severity of the 
hypertension prior to aggravation and the 
level of severity of the hypertension due to 
aggravation.

Rationale for any opinion should be provided 
along with citation to medical literature.  
Further, if the examiner cannot provide an 
opinion without resorting to mere 
speculation, he or she should state such and 
provide rationale for that conclusion.

2.  The Veteran should be afforded a VA 
gastrointestinal examination to determine the 
nature and etiology of any disability of the 
bladder and/or bowels.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests should be accomplished.  

The examiner should be asked to identify any 
chronic disability of the bladder and/or 
bowels.  In doing so, the examiner should 
interview the Veteran with respect to urinary 
frequency.  Next, the examiner should be 
asked to state whether it is at least as 
likely as not (probability of 50 percent or 
greater) that any currently-diagnosed bladder 
or bowel disorder is caused or aggravated by 
the Veteran's service-connected diabetes 
mellitus, to include whether it is caused or 
aggravated by any medication used to treat 
his diabetes mellitus.  If it is determined 
that aggravation beyond the natural progress 
of a disability exists, the examiner should 
be asked to identify the baseline level of 
severity of the disability prior to 
aggravation and the level of severity of the 
disability due to aggravation.

Rationale for any opinion should be provided 
along with citation to medical literature.  
Further, if the examiner cannot provide an 
opinion without resorting to mere 
speculation, he or she should state such and 
provide rationale for that conclusion.

3.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded an audiology 
examination to determine the severity of his 
service-connected bilateral hearing loss.  
The evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 4.85 
and should include testing of pure tone 
criteria at 1,000, 2,000, 3,000, and 4,000 
Hertz and speech recognition scores using the 
Maryland CNC Test.  All findings should be 
recorded in detail.  The Veteran's claims 
folder must be provided to the examiner for 
review prior to the examination.

4.  The Veteran should be afforded a Decision 
Review officer hearing at the RO with respect 
to the issues of whether new and material 
evidence has been received to reopen a claim 
of service connection for diabetic 
retinopathy, as well as entitlement to 
service connection for peripheral neuropathy 
of the bilateral hands, peripheral neuropathy 
of the bilateral feet, and an acquired 
psychiatric disorder. Then the RO should 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response. 

5.  The RO/AMC should then schedule the 
Veteran for a hearing before a Veterans Law 
Judge at the RO/AMC in accordance with 
applicable procedures with respect to the 
issues of whether new and material evidence 
has been received to reopen a claim of 
service connection for diabetic retinopathy, 
as well as entitlement to service connection 
for peripheral neuropathy of the bilateral 
hands, peripheral neuropathy of the bilateral 
feet,  and an acquired psychiatric disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


